Citation Nr: 0826823	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-34 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE
1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cause 
of death.  

2.  Entitlement to service connection for cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel






INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
October 1941 to August 1942 and with the Regular Philippine 
Army from April 1945 to June 1946.  The appellant claims as 
the surviving spouse.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Service connection for cause of death was denied in an 
April 1981 Board decision.  

2.  The evidence added to the record since the April 1981 
decision is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.  

3.  The veteran died in November 1979.  The cause of death 
was shown to be bronchiectasis, mucus plug and 
tracheobronchial tree.  

4.  Bronchiectasis, mucus plug and tracheobronchial tree was 
not manifested during service.

5.  There is no competent evidence of a nexus between the 
veteran's cause of death and service.  



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the appellant's claim 
for service connection for cause of death has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to, the 
veteran's cause of death.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2007).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in August 2005.  Although the August 2005 letter did 
not provide adequate notice with respect to the evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal, the appellant was provided with 
this information in December 2007.  See Dingess, supra.  
Although the veteran received notice after the initial 
adjudication of this case, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Appropriate examinations have been conducted, and available 
service records and pertinent post service medical records 
have been obtained.  The appellant has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Service connection for a chronic disease, to include 
bronchiectasis, may be granted if manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  

The veteran who had a service-connected disability that was 
the principal or contributory cause of his death, which 
occurred after December 31, 1956, may be eligible for VA 
death benefits.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 
3.312(a).  In order to establish service connection for the 
cause of the veteran's death, the evidence must establish 
that the service-connected disability was either the 
principal or a contributory cause of death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related to the cause of death.  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  The 
debilitating effects of a service- connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cause 
of death.  

In March 1980, the appellant filed a claim for cause of 
death.  In May 1980, the appellant's claim was denied.  The 
AOJ determined that the evidence did not establish that the 
veteran's service connected disabilities either contributed 
to or caused his death.  The May 1980 decision was upheld by 
the Board in April 1981 and the decision became final.  

The appellant's request to reopen the claim for service 
connection for cause of death is granted.  The Board notes 
that the appellant was denied service connection because no 
evidence was presented which established that the veteran's 
service connected disabilities either contributed to or 
caused his death.  Since that determination, the appellant 
has submitted a March 2006 medical opinion from private 
physician, M.R.P, who opined that the veteran's cause of 
death cited as bronchiectasis, mucus plug and 
tracheobronchial tree was etiologically related to the injury 
the veteran sustained in service, especially his left thorax 
or chest that hit bomb fragments.  The medical opinion 
provides a nexus to service, a fact not previously 
established.  

The Board finds that the March 2006 opinion constitutes new 
and material evidence in that it is not cumulative nor 
redundant of previously submitted evidence.  Accordingly, the 
Board concludes that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for cause of death.  

Entitlement to service connection for cause of the veteran's 
death.  

The appellant has alleged that service connection for cause 
of death is warranted because the veteran's death was caused, 
or aggravated, by his service connected disabilities.  After 
careful review of the record, the Board finds that service 
connection for the veteran's cause of death is not warranted.  

The veteran died in November 1979.  The veteran's cause of 
death was cited as bronchiectasis, mucus plug and 
tracheobronchial tree.  At the time of death, the veteran was 
service connected for residuals of gunshot wound of right 
elbow with limitation of motion, shell fragment wound injury 
to right thigh and shrapnel wound scar of left thorax.  

Post service treatment records show that the veteran was 
admitted into the hospital in October 1979 for left chest 
pain, anterior and at the site of a scar, weight loss, 
anorexia and cough.  A final death summary noted that the 
veteran was admitted in October 1979 for bronchogenic 
papillary adenocarcinoma, metastatic papillary 
adenocarcinoma-submandibular lymph node, excision biopsy-
submandibular lymph node and emergency tracheostomy.  It was 
noted that the veteran underwent excision biopsy of the 
submandibular mass which revealed metastatic papillary 
adenoca and that he suffered from persistent cough with 
several attacks of dyspnea accompanied by pains at the left 
anterior chest wall scar.  The summary further noted that the 
dyspnea continued and the veteran died despite resuscitative 
efforts.  

In March 2006, M.R.P. opined that the veteran's cause of 
death cited as bronchiectasis, mucus plug and 
tracheobronchial was etiologically related to the injury the 
veteran sustained in service, especially his left thorax or 
chest that hit bomb fragments.  M.R.P. noted that in the 
final death summary and post mortem findings it was disclosed 
that there was a presence of a big scar at the anterior chest 
wall at the level of 6th rib, of which was very near to the 
lung.  M.R.P. further noted that since bronchiectasis is a 
state in which the lung tissue around the end of breathing 
tubes becomes infected with the formation of sac-like 
cavities which fill infectious material, he presumed and 
opined that the veteran's death causing condition as 
bronchiectasis was etiologically related with his injury of 
bomb fragment in the left thorax since a big scar was at the 
veteran's anterior chest wall at the level of his 6th rib.  

In a May 2006 post-mortem VA compensation and pension 
opinion, the examiner noted that the veteran probably had 
mucus plugging and overwhelming infection and that the chest 
x-ray showed bronchopneumonia.  Thus, the respiratory system 
was compromised.  He noted that the veteran also had 
adenocarcinoma of the submandible, which already made the 
veteran immunocompromised and thus prone to infection.  The 
examiner noted that the veteran's shrapnel wound injury 
incurred during service left a big scar at the anterior chest 
wall but the lungs were never penetrated by the shrapnel 
fragments.  Thus, there was no way that the veteran's 
shrapnel wound injury could cause bronchiectasis.  The 
examiner further noted that the bronchiectasis was bilateral 
and, therefore, the shrapnel wound injury was not 
etiologically related to bronchiectasis or contributed to his 
death.  

The Board is presented with two conflicting opinions 
regarding the cause of the veteran's death.  M.R.P. opined 
that the veteran's cause of death cited as bronchiectasis, 
mucus plug and tracheobronchial tree was etiologically 
related to the injury the veteran sustained in service, 
especially his left thorax or chest that hit bomb fragments.  
However, the May 2006 VA examiner opined that the shrapnel 
wound injury was not etiologically related to bronchiectasis 
or contributed to his death.  Although M.R.P. opined that the 
veteran's death was caused by his service connected injury, 
there is nothing in the file that suggests that he reviewed 
the veteran's service medical records or the nature/extent of 
the veteran's service connected disabilities to reach his 
conclusion.  Accordingly, the Board must find M.R.P.'s 
opinion to be unpersuasive as to the relation of the 
veteran's cause of death to service.  Rather, the Board has 
placed greater probative value on the opinion proffered by 
the VA physician and the silent service medical records.  The 
VA physician opined, after review of the veteran's service 
medical record, that the veteran's shrapnel wound injury was 
not etiologically related to bronchiectasis or contributed to 
his death.  The VA physician noted that although the veteran 
sustained a shrapnel wound injury during service which left a 
big scar at the anterior chest wall, the lungs were never 
penetrated by the shrapnel fragments.  Thus, he found that 
there was no way that the veteran's shrapnel wound injury 
could cause bronchiectasis.  The examiner further noted that 
the bronchiectasis was bilateral.  

Although the appellant argues that the veteran's death was 
caused by his service connected injury, the more probative 
evidence shows that the veteran's bronchiectasis, mucus plug 
and tracheobronchial tree was not caused by his service 
connected injury or any incident of service.  There is no 
evidence of any complaints or findings of bronchiectasis, 
mucus plug and tracheobronchial tree while in service.  
Furthermore, there is no persuasive evidence linking the 
fatal disease processes to service.  The Board acknowledges 
that the record indicates that the veteran sustained a 
shrapnel wound injury in service.  However, nothing in the 
record shows that his death was influenced, caused or 
aggravated by this injury.  The cause of death on the 
certificate was listed as bronchiectasis, mucus plug and 
tracheobronchial tree.  The veteran's shrapnel wound injury 
was not identified as a principal or contributory cause of 
death.  To the extent that the appellant asserts that the 
veteran's cause of death is attributable to service, there is 
a lack of persuasive evidence.  Furthermore, there is no 
evidence of bronchiectasis within one year of separation from 
service.

Given the above, the more probative evidence shows that there 
is no nexus between the veteran's service connected 
disabilities and his cause of death.  Therefore, the 
preponderance of the evidence is against service connection 
for cause of death.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

The application to reopen the claim of entitlement to service 
connection for cause of death is granted.

Service connection for cause of the veteran's death is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


